Citation Nr: 0215834	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right patellofemoral pain syndrome.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for left patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to 
February 1998.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
(  ), Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

In a decision dated in November 2000, the Board denied the 
veteran's claims for increased ratings for right and left 
patellofemoral pain syndrome.  The Board also remanded 
several additional increased rating issues to the RO for 
further development.  The veteran duly appealed the Board's 
decision with regard to the denied issues to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2001 Order, the Court vacated the Board's November 
2000 decision with regard to these issues and remanded the 
matters to the Board for further action in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Upon review, the Board finds that further development is 
necessary in regard to the issues of increased ratings for 
right and left patellofemoral pain syndrome.  Because the 
additional issues before the Board in November 2000 were 
remanded to the RO, the Board finds that a remand is required 
in this case, as opposed to internal development performed by 
the Board.  See Chairman's Memorandum 01-02-01 (2002) 
(development in an individual case will be undertaken either 
by the Board or by VBA, but not by both).  This will permit 
various kinds of required development to take place 
simultaneously and avoid unnecessary delays and confusion.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for her service-
connected bilateral knee disability since 
November 2000.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
and associate them with the claims 
folder.  If after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
the VCAA.  A copy of the notice must be 
associated with the claims file. 

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current nature and severity 
of her service-connected bilateral knee 
disability.  All indicated tests, studies 
and X-rays should be performed.  The 
report should set forth all objective 
findings regarding the knees, including 
complete range of motion measurements.  
The examiner must indicate whether there 
is any recurrent subluxation or lateral 
instability in the knees.  If there is 
subluxation and/or lateral instability, 
the examiner should characterize its 
degree.  In this regard, the terms 
"severe," "moderate," and "slight" 
are the preferred adjectives.  The 
examiner must comment on the existence of 
any functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the knees.  A complete 
rationale for any opinion expressed must 
be provided.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of her 
failure to report for the examination in 
order that she may make an informed 
decision regarding her participation in 
said examination.  

4.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

5.  Thereafter, the RO should 
readjudicate the claims on appeal.  The 
RO should discuss all applicable 
diagnostic codes, with particular 
attention to the applicability of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




